OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Cohen & Steers Select Utility Fund, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 19248A109 (CUSIP Number) Full Value Advisors L.L.C. Park 80 West, Plaza Two, Suite 750 Saddle Brook, NJ 07663 Tel. (201) 556-0092 With a copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza 23rd Floor New York, NY 10001 (646) 378-2105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 28, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See ss. §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 23 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Advisors L.L.C. 22-3813015 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization New Jersey Number of7Sole Voting Power 605,659 Shares Beneficially8Shared Voting Power0 Owned by Each9Sole Dispositive Power605,659 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) OO PAGE 2 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Partners L.P. 22-3813020 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power 0 Shares Beneficially8Shared Voting Power 583,829 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 583,829 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 3 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Bulldog Investors I, LLC 74-3225389 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power954,512 Owned by Each9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power954,512 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) OO PAGE 4 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Partners L.P. 11-3132092 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Ohio Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 365,033 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power365,033 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 5 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Calapasas Investment Partners L.P. 95-4463608 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization California Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power104,171 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power104,171 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 6 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Income Plus Fund L.P. 20-1384166 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power83,387 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power83,387 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 7 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Special Situations Fund, LP 20-5465325 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 60,399 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 60,399 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 8 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Offshore Partners L.P. 98-0516495 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Cayman Islands Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power21,830 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power21,830 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 9 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Mercury Partners L.P. 91-1866104 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization California Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power111,356 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power111,356 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 10 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Steady Gain Partners L.P. 11-3601582 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power95,709 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power95,709 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) PN PAGE 11 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Phillip Goldstein 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization U.S.A. Number of7Sole Voting Power20,200 Shares Beneficially8Shared Voting Power0 Owned by Each9Sole Dispositive Power20,200 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) IN PAGE 12 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) SPAR Advisors L.L.C. 20-1384114 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization New York Number of7Sole Voting Power1,037,899 Shares Beneficially8Shared Voting Power0 Owned by Each9Sole Dispositive Power1,037,899 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,409,626 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 5.6% 14Type of Reporting Person (See Instructions) OO PAGE 13 OF 23 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Kimball
